           Case 4:20-cv-00279-MHC Document 1 Filed 12/01/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION


ANGELA PRITCHETT,                        )
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )     No.: 4:20-cv-279-MHC
                                         )
EVERGREEN PRESBYTERIAN                   )
MINISTRIES, INC.,                        )
                                         )
                          Defendant.     )


                                  COMPLAINT

      Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff

files this lawsuit against Defendant and alleges the following:

      1.      The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

      2.      Defendant is a Louisiana nonprofit corporation with its principal

address at 2101 Highway 80, Haughton, Louisiana, 71037.            Defendant does

business in and has offices in Georgia and other states throughout the country. Its

registered agent for service of process in Georgia is Nancy Mason, 370 Bowen

Road North, Chatsworth, Georgia, 30705.

      3.      Defendant provides support services to adults who have intellectual
           Case 4:20-cv-00279-MHC Document 1 Filed 12/01/20 Page 2 of 5




disabilities, including work support, day care, and group home services.

      4.       Plaintiff was employed by Defendant as an employment specialist

from approximately May of 2017 to March of 2019, and again as a direct support

specialist from approximately June of 2019 to March of 2020. Plaintiff performed

duties that included helping clients obtain and perform jobs, and working in day

care facilities and group homes. She performed work in Dalton, Talking Rock, and

Ellijay, Georgia, as well as in Chattanooga, Tennessee.

      5.      Defendant paid Plaintiff an hourly rate of pay for her work, and she

recorded her time on an online time recording system in accordance with

Defendant’s instructions.

      6.      While Plaintiff was employed by Defendant, she routinely performed

uncompensated work “off the clock,” including uncompensated overtime hours of

more than 40 per workweek.

      7.      More specifically, Plaintiff’s direct supervisor routinely called

Plaintiff at home after normal work hours and engaged in hours-long conversations

about work issues. Plaintiff’s supervisor was well aware that Plaintiff was not

compensated for this work.

      8.      In addition, in accordance with instructions from Plaintiff’s

supervisor, Plaintiff clocked out before traveling from one of Defendant’s offices



                                        2
           Case 4:20-cv-00279-MHC Document 1 Filed 12/01/20 Page 3 of 5




or facilities to another to perform work during standard work hours. Accordingly,

Plaintiff was not compensated for this travel time between sites.

      9.      Defendant also simply deleted portions of Plaintiff’s recorded work

time from her time records and failed to compensate Plaintiff for this time.

      10.     Defendant was an "employer" of Plaintiff as defined by Section

203(d) of the FLSA.

      11.     Plaintiff was an "employee" of Defendant as defined by Section

203(e)(1) of the FLSA.

      12.     While Plaintiff was employed by Defendant, Plaintiff was engaged in

commerce or in the production of goods for commerce as defined by Sections

207(a)(1) and 203(b)of the FLSA.

      13.     Defendant is an enterprise engaged in commerce or in the production

of goods for commerce as defined by Section 203(s)(1) of the FLSA. Defendant

has annual gross volume of sales which exceed $500,000.00.

      14.     The minimum wage and overtime provisions of the FLSA set forth in

Sections 206 and 207, respectively, apply to Defendant.

      15.     Pursuant to Section 207(a)(1) of the FLSA, Defendant was required to

pay Plaintiff overtime pay at a rate of one and one-half times her regular rate of

pay for all hours worked over 40 during a workweek.



                                         3
        Case 4:20-cv-00279-MHC Document 1 Filed 12/01/20 Page 4 of 5




      16.    Defendant’s failure to pay Plaintiff overtime wages of one and one-

half times her regular rate of pay for all overtime hours worked is a violation of

Section 207(a)(1) of the FLSA.

      17.    Defendant’s violation of Section 207 of the FLSA was willful.

Specifically, Defendant was well aware of its obligation to pay Plaintiff overtime

wages pursuant to the FLSA, or recklessly disregarded its legal obligation.

      18.    Pursuant to Section 216(b) of the FLSA, Defendant is liable to

Plaintiff for overtime back pay.

      19.    In addition to the amount of unpaid overtime wages owing to Plaintiff,

Plaintiff is also entitled to recover an equal amount of liquidated damages pursuant

to 29 U.S.C. § 216(b).

      20.    Plaintiffs is entitled to an award of attorney’s fees and costs pursuant

to 29 U.S.C. § 216(b).

                                   Prayer for Relief

      WHEREFORE, Plaintiff prays for a judgment against Defendant for

damages that include the following:

      (a) overtime back pay;

      (b) liquidated damages in an amount equal to her overtime back pay;

      (c) interest;



                                           4
  Case 4:20-cv-00279-MHC Document 1 Filed 12/01/20 Page 5 of 5




(d) reasonable attorney’s fees and costs; and

(e) all other general legal and equitable relief to which she may be entitled.



                                 Respectfully submitted,

                                 /s/ R. Scott Jackson, Jr.
                                 R. Scott Jackson, Jr. (GA 387630)
                                 4525 Harding Road, Suite 200
                                 Nashville, TN 37205
                                 (615) 313-8188
                                 (615) 313-8702 (facsimile)
                                 rsjackson@rsjacksonlaw.com


                                 /s/ John McCown
                                 John McCown (GA 486002)
                                 Warren & Griffin, P.C.
                                 300 West Emery Street, Suite 108
                                  Dalton, GA 30720
                                 (706) 529-4878
                                 (706) 529-3890 (facsimile)
                                 john.mccown@warrenandgriffin.com

                                 Attorneys for Plaintiff




                                   5
